UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-04616) Exact name of registrant as specified in charter:	Putnam High Yield Advantage Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2012 Date of reporting period:	December 1, 2011 — May 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam High Yield Advantage Fund Semiannual report 5 | 31 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. The price of bonds may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. Message from the Trustees Dear Fellow Shareholder: Markets worldwide continue to be buffeted by headwinds out of Europe and evidence of a slowing global economy. The coming election in the United States has added to uncertainty around important economic issues at the federal and state levels. It is prudent to expect this volatility to stay with us as policymakers around the world work out solutions to debt issues and pave the way to sustained economic growth. Long-term investors should also understand that Putnam’s experienced investment team is trained to uncover opportunities in precisely this type of environment, while actively seeking to guard against downside risk. As always, it is wise to rely on the expertise and insights of your financial advisor, someone who can help you maintain a long-term focus and a balanced investment approach. In other news, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking a high level of current income for investors since 1986 Unlike most types of fixed-income investments, high-yield bond performance is more dependent on the performance of the companies that issue the bonds than on interest rates. For this reason, distinguishing between opportunities and potential pitfalls requires a rigorous investment process that includes analyzing companies. With Putnam High Yield Advantage Fund, this process is highlighted by intensive research, investment diversification, and carefully timed portfolio adjustments. Because of the risks of high-yield bond investing, in-depth credit research is essential. The fund’s research team — which includes analysts who specialize by industry — visits with the management of issuing companies and analyzes each company’s prospects. The team then compares this information to the bond’s upside or downside potential before deciding whether it is an appropriate investment for the fund. The fund’s portfolio typically consists of bonds from a broad range of industries and companies. Holdings are diversified across industry sectors and among bonds with differing credit ratings. While the fund invests primarily in the bonds of U.S. companies, its diversified approach allows it to include foreign bonds as well. As the bond markets shift over time, the fund’s managers look for ways to capitalize on developments that affect fixed-income securities in general and high-yield bonds in particular. For example, when credit spreads are wide and are expected to tighten, the fund may pursue the higher income potential offered by lower-quality issues. On the other hand, when credit spreads are narrow— that is, when the difference in yield between higher- and lower-rated bonds of comparable maturities is small — the fund may shiftits emphasis to higher-quality high-yield bonds. What makes a bond “high yield”? High-yield bonds are fixed-income investments typically issued by companies that lack an established earnings track record or a solid credit history. In general, high-yield bonds offer higher interest rates than investment-grade bonds to compensate for their increased risk. Because of this added risk, these bonds are typically rated below investment grade by an independent rating agency (for example, the lowest Moody’s Investors Service rating of investment-grade bonds is Baa). The lower the rating, the greater the possibility that a bond’s issuer will be unable to make interest payments or repay the principal. Bond ratings 2 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. † Returns for the six-month period are not annualized, butcumulative. 4 Interview with your fund’s portfolio manager Paul, what was the market environment like for high-yield bonds during the six months ended May31, 2012? Thanks to positive corporate fundamentals, robust demand from investors seeking income, and low default rates that, in our view, are unlikely to significantly rise in the near term, high-yield bonds led most fixed-income market sectors for the period. High-yield bonds also outperformed the broad equity market, as measured by the S&P 500 Index. Shortly before the period began, following several months of significant volatility, improving U.S. economic data encouraged investors to shift from a risk-averse posture to one that was more welcoming of market risk. In December, investor sentiment received a further boost when the European Central Bank introduced its Long-Term Refinancing Operation [LTRO]. LTRO provided much-needed stability to global credit markets by substantially improving liquidity and reducing short-term funding risk for European banks. Fueled by these developments, high-yield bonds rallied strongly from December through February. During the period’s second half, disappointing U.S. economic data, concern about slowing global economic growth, and renewed fear about the eurozone debt crisis prompted investors to reduce risk and shift back toward more-defensive asset classes and market sectors. As a result, after posting moderately positive returns in March and April, high-yield This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 5/31/12. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on pages 14–15. 5 bonds, as well as other riskier asset categories, sold off in May. Against this backdrop, the fund slightly underperformed its benchmark, but outpaced the average return of its Lipper peer group. What factors influenced the fund’s relative performance? At the sector/industry level, overweighting telecommunications, gaming and leisure, and cable/satellite aided the fund’s results versus the index. Conversely, adverse security selection in utilities hampered relative performance, as did holding lighter-than-benchmark stakes in paper/packaging and health care. From a credit-quality standpoint, modestly overweighting CCC-rated securities helped the fund’s relative performance, as they outperformed BB- and B-rated bonds. Underweighting BB-rated and “crossover” securities provided a further boost to results, because bonds in these ratings tiers lagged the index. Crossover bonds are those that straddle the gap between investment grade and high yield, often receiving an investment-grade rating from one rating agency and a below-investment-grade rating from another. Which holdings helped versus the index? Wireless carrier Sprint Nextel was the top individual contributor, as the company posted better-than-expected first-quarter 2012 results on stronger wireless margins resulting from lower expenses and reduced roaming costs. In addition, the firm added more than one million subscribers to its network. Credit qualities are shown as a percentage of net assets as of 5/31/12. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the net-cash category. Cash is also shown in the net-cash category. The fund itself has not been rated by an independent ratingagency. 6 Hospitality and gaming company MTR Gaming Group also contributed to performance. MTR’s securities received a boost when the Ohio Gaming Commission licensed the firm to operate video lottery terminals at its Scioto Downs racetrack in Columbus, Ohio, which opened on June1, 2012. Our position in automotive finance provider Ally Financial also proved beneficial, as investors became more confident in the firm’s ability to extricate itself from mortgage liabilities at its ResCap subsidiary. Which investments weren’t as productive? Dallas-based utility Energy Future Holdings detracted from relative performance due to declining natural gas prices and investor concern about the company’s liquidity position. The firm initiated a series of asset sales in an effort to reduce debt and shore up its liquidity. NII Holdings , which provides mobile communications for business customers in Latin America under the Nextel brand, was a disappointment. The firm missed revenue and earnings expectations due to lower-than-forecast average revenue per user and margin pressure from its expansion and rebranding initiative. NII also indicated that it expects earnings and net subscriber additions to be This table shows the fund’s top 10 holdings and the percentage of the fund’s net assets that each represented as of 5/31/12. Short-term holdings are excluded. Holdings will vary over time. 7 markedly lower compared with the same period last year. What is your outlook for the high-yield market over the coming months? We evaluate the high-yield market by looking at three key factors: fundamentals, valuation, and “technicals,” or the balance of supply and demand. As of now, we are neutral on all three. Looking first at fundamentals, it seems likely that global economic growth is slowing, as evidenced by recent data in the United States and China. Corporate earnings for the first quarter of 2012 were generally strong, although the trend there also appears weaker. Housing starts and automotive sales suggest that the U.S. economy may continue to produce positive, albeit slowing, growth. The yield advantage high-yield bonds offered versus Treasuries modestly compressed during the period, but remained at a healthy level of 720 basis points at period-end. [A basis point is 1/100 of one percent.] Despite the fact that we believe high-yield defaults are likely to remain low, reducing risk within the asset class, we believe the current level of yield spreads is justified, given global macroeconomic risks. All told, barring another extreme financial crisis, we believe high-yield bond valuations are still attractive. As for market technicals, while overall demand for high-yield bonds remains intact, retail fund flows recently turned negative, particularly among exchange-traded funds [ETFs], reversing the strong inflows that occurred during the fourth quarter of 2011 and Credit qualities are shown as a percentage of net assets as of 5/31/12. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the net-cash category. Cash is also shown in the net-cash category. The fund itself has not been rated by an independent ratingagency. Data in the chart reflect a new calculation methodology put into effect within the past six months. 8 the first quarter of 2012. New issuance has cooled, with most new issues resulting from refinancing, as corporations sought to lock in attractive long-term rates. High-yield market liquidity, or ease of trading, has diminished, partly due to new regulations designed to limit risk in financial institutions. These regulatory changes have made broker/dealers more reluctant to commit risk capital to support bond inventories at the same level as in the past. As market makers have drawn down their inventories of corporate bonds, marketplace liquidity has declined. Given this outlook, how have you positioned the fund? The amount of refinancing that has occurred during the past two years has extended the maturity profile of many high-yield issuers, which helps reduce their current debt load. As a result, we believe the prospects for the default rate to remain below the historical average for some time are quite good. That said, given the continuing uncertainty surrounding potential macroeconomic, U.S. fiscal policy, and geopolitical developments, we have modestly reduced the fund’s overall market risk by, among other measures, moderately increasing cash. Holding a cash cushion may also help the fund should marketplace liquidity remain constrained. Thanks for your time and for bringing us up to date, Paul. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Paul D. Scanlon is Co-Head of Fixed Income at Putnam. He has an M.B.A. from The University of Chicago Booth School of Business and a B.A. from Colgate University. A CFA charterholder, Paul joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your fund’s portfolio managers are Norman P. Boucher and Robert L. Salvin. IN THE NEWS Risk-averse investors around the world are stampeding into government bonds, driving yields to record lows. In the United States, the rate on a 10-year U.S. Treasury note recently dipped to levels not seen since 1945. Several factors have driven the prices of U.S. Treasuries higher and their yields lower, including concerns about a U.S. economic slowdown, Europe’s dire economic situation, and the decelerating economies of China and India. In early June, the 10-year Treasury note yield fell to 1.54%, below the prior low of 1.55%, which was reached just after World War II. At the time, the U.S. government had instituted price controls, and interest rates were kept artificially low to foster financial stability. In several developed economies around the globe, 10-year government bond yields are well below those in the United States. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended May31, 2012, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 5/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (3/25/86) (5/16/94) (3/30/07) (12/1/94) (3/30/07) (12/31/98) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 7.67% 7.50% 6.77% 6.77% 6.86% 6.86% 7.38% 7.24% 7.41% 7.84% 10 years 128.06 118.75 111.43 111.43 111.37 111.37 122.65 115.41 122.76 134.22 Annual average 8.59 8.14 7.77 7.77 7.77 7.77 8.33 7.98 8.34 8.88 5 years 35.08 29.61 30.25 28.43 30.21 30.21 33.58 29.33 33.70 36.72 Annual average 6.20 5.32 5.43 5.13 5.42 5.42 5.96 5.28 5.98 6.46 3 years 49.94 44.02 46.54 43.54 46.51 46.51 48.69 43.97 48.69 50.96 Annual average 14.46 12.93 13.58 12.80 13.58 13.58 14.14 12.92 14.14 14.72 1 year 2.87 –1.18 2.19 –2.59 2.06 1.10 2.66 –0.76 2.66 3.14 6 months 7.85 3.61 7.44 2.44 7.46 6.46 7.74 4.21 7.74 7.87 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Class B share performance does not reflect conversion to class A shares. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. 10 Comparative index returns For periods ended 5/31/12 JPMorgan Developed Lipper High Current Yield Funds High Yield Index category average* Annual average (life of fund) —† 7.07% 10 years 146.39% 106.93 Annual average 9.44 7.37 5 years 46.19 29.53 Annual average 7.89 5.12 3 years 63.90 51.02 Annual average 17.90 14.69 1 year 5.61 2.07 6 months 8.07 7.02 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 5/31/12, there were 515, 503, 434, 371, 247, and 24 funds, respectively, in this Lipper category. † The fund’s benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. Fund price and distribution information For the six-month period ended 5/31/12 Distributions Class A Class B Class C Class M Class R Class Y Number 6 6 6 6 6 6 Income $0.217 $0.197 $0.197 $0.211 $0.211 $0.223 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 11/30/11 $5.62 $5.85 $5.52 $5.50 $5.62 $5.81 $5.62 $5.81 5/31/12 5.84 6.08 5.73 5.71 5.84 6.04 5.84 6.04 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current yield (end of period) charge charge value value charge charge value value Current dividend rate 1 6.37% 6.12% 5.65% 5.88% 6.16% 5.96% 6.16% 6.36% Current 30-day SEC yield 2 N/A 6.51 6.01 6.02 N/A 6.30 6.52 7.02 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 11 Fund performance as of most recent calendar quarter Total return for periods ended 6/30/12 Class A Class B Class C Class M Class R Class Y (inception dates) (3/25/86) (5/16/94) (3/30/07) (12/1/94) (3/30/07) (12/31/98) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 7.73% 7.56% 6.83% 6.83% 6.92% 6.92% 7.44% 7.30% 7.47% 7.91% 10 years 145.08 135.33 126.98 126.98 127.62 127.62 139.24 131.41 139.61 151.78 Annual average 9.38 8.94 8.54 8.54 8.57 8.57 9.11 8.75 9.13 9.67 5 years 40.21 34.63 35.28 33.39 35.22 35.22 38.65 34.15 38.79 41.99 Annual average 6.99 6.13 6.23 5.93 6.22 6.22 6.75 6.05 6.78 7.26 3 years 48.33 42.34 45.24 42.24 45.21 45.21 47.40 42.54 47.40 49.59 Annual average 14.05 12.49 13.25 12.46 13.24 13.24 13.81 12.54 13.81 14.37 1 year 6.30 2.05 5.49 0.55 5.52 4.54 5.91 2.50 6.09 6.48 6 months 7.22 2.90 6.80 1.80 6.81 5.81 7.11 3.67 7.11 7.43 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 11/30/11 1.04% 1.79% 1.79% 1.29% 1.29% 0.79% Annualized expense ratio for the six-month period ended 5/31/12 1.05% 1.80% 1.80% 1.30% 1.30% 0.80% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. 12 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from December1, 2011, to May31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.46 $9.33 $9.34 $6.75 $6.75 $4.16 Ending value (after expenses) $1,078.50 $1,074.40 $1,074.60 $1,077.40 $1,077.40 $1,078.70 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended May31, 2012, use the following calculation method. To find the value of your investment on December1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.30 $9.07 $9.07 $6.56 $6.56 $4.04 Ending value (after expenses) $1,019.75 $1,016.00 $1,016.00 $1,018.50 $1,018.50 $1,021.00 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 14 Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of May 31, 2012, Putnam employees had approximately $326,000,000 and the Trustees had approximately $77,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 16 The fund’s portfolio 5/31/12 (Unaudited) CORPORATE BONDS AND NOTES (87.4%)* Principal amount Value Advertising and marketing services (0.4%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 $1,430,000 $1,208,350 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 1,385,000 1,170,325 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 560,000 602,000 Lamar Media Corp. 144A sr. sub. notes 5 7/8s, 2022 640,000 644,000 Automotive (2.4%) Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 2,020,000 2,025,050 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 3,055,000 3,868,393 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 3,340,000 3,790,900 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 615,000 700,060 Navistar International Corp. sr. notes 8 1/4s, 2021 3,099,000 3,253,950 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Germany) 1,325,000 1,397,875 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Germany) 565,000 584,775 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 1,000,000 1,270,900 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $1,080,000 1,236,600 UR Merger Sub. Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 2,235,000 2,464,087 UR Financing Escrow Corp. 144A company guaranty notes 5 3/4s, 2018 460,000 468,050 UR Financing Escrow Corp. 144A sr. unsec. notes 7 5/8s, 2022 685,000 700,413 Basic materials (6.6%) Ardagh Glass Finance PLC sr. unsub. notes Ser. REGS, 9 1/4s, 2016 (Ireland) EUR 280,000 372,297 Associated Materials, LLC company guaranty sr. notes 9 1/8s, 2017 $250,000 218,438 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 2,730,000 2,716,350 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 710,000 750,825 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 1,895,000 1,975,537 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 655,000 600,963 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.474s, 2013 (Netherlands) 590,000 531,000 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 1,515,000 1,617,262 Edgen Murray Corp. company guaranty sr. notes 12 1/4s, 2015 630,000 644,175 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 1,735,000 1,726,325 FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec notes 6 3/8s, 2016 (Australia) 860,000 840,650 17 CORPORATE BONDS AND NOTES (87.4%)* cont. Principal amount Value Basic materials cont. FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) $1,180,000 $1,218,350 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 690,000 690,863 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 2,020,000 1,982,521 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 920,000 883,795 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 400,000 349,000 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 1,180,000 1,174,100 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.967s, 2014 610,000 550,525 Hexion U.S. Finance Corp./Hexion Nove Scotia Finance, ULC 144A company guaranty sr. notes 6 5/8s, 2020 570,000 577,125 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 1,165,000 1,304,800 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 2,010,000 2,241,150 INEOS Finance PLC sr. notes company guaranty Ser. REGS, 9 1/4s, 2015 (United Kingdom) EUR 100,000 130,426 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) $1,310,000 1,375,500 INEOS Finance PLC 144A company guaranty sr. notes 8 3/8s, 2019 (United Kingdom) 830,000 852,825 INEOS Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 375,000 371,250 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 1,250,000 1,324,121 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 $1,810,000 1,882,400 Louisiana-Pacific Corp. 144A sr. unsec. notes 7 1/2s, 2020 805,000 821,100 LyondellBasell Industries NV 144A company guaranty sr. notes 6s, 2021 (Netherlands) 2,790,000 2,985,300 LyondellBasell Industries NV 144A sr. unsec. notes 5 3/4s, 2024 (Netherlands) 1,915,000 1,962,875 LyondellBasell Industries NV 144A sr. unsec. notes 5s, 2019 (Netherlands) 3,455,000 3,515,463 Momentive Performance Materials, Inc. company guaranty notes 9 1/2s, 2021 EUR 465,000 421,288 Momentive Performance Materials, Inc. notes 9s, 2021 $1,035,000 781,425 Momentive Performance Materials, Inc. 144A company guaranty sr. notes 10s, 2020 465,000 463,838 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 920,000 967,443 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 1,625,000 1,718,437 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 1,600,000 1,572,000 Novelis, Inc. sr. unsec. notes company guaranty 8 3/8s, 2017 (Canada) 25,000 26,375 18 CORPORATE BONDS AND NOTES (87.4%)* cont. Principal amount Value Basic materials cont. Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) † F $1,905,000 $2 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 405,000 534,926 Resolute Forest Products company guaranty sr. notes 10 1/4s, 2018 (Canada) $605,000 685,163 Rhodia SA 144A sr. notes 6 7/8s, 2020 (France) 635,000 698,500 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec notes 10s, 2020 375,000 378,750 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 1,858,000 2,195,543 Smurfit Kappa Acquisition company guaranty sr. bonds 7 1/4s, 2017 (Ireland) EUR 100,000 128,957 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $1,147,000 1,158,470 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 515,000 511,138 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 560,000 630,000 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 2,470,000 2,889,900 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 80,000 81,000 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 1,835,000 1,894,638 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 1,415,000 1,439,763 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 1,530,000 1,606,500 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 945,000 335,475 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A company guaranty sr. notes 11 3/4s, 2019 150,000 114,000 Broadcasting (2.2%) Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 805,000 692,300 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 775,000 503,750 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 705,000 602,775 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2017 275,000 294,250 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 1,450,000 1,558,750 Clear Channel Worldwide Holdings, Inc. 144A company guaranty sr. sub. notes 7 5/8s, 2020 1,150,000 1,092,500 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 1,645,000 1,496,950 DISH DBS Corp. company guaranty 7 1/8s, 2016 155,000 165,850 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,820,000 2,024,750 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 2,060,000 2,126,950 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 1,590,000 1,717,200 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 1,740,000 1,792,200 19 CORPORATE BONDS AND NOTES (87.4%)* cont. Principal amount Value Broadcasting cont. Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. company guaranty sr. notes 8 7/8s, 2017 $1,350,000 $1,410,750 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 930,000 897,450 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 435,000 444,788 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 1,030,000 1,156,175 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 1,580,000 1,690,600 Building materials (1.6%) Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 1,360,000 1,445,000 Building Materials Corp. 144A sr. notes 7s, 2020 640,000 672,000 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 1,150,000 1,187,375 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 530,000 541,925 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 2,135,000 2,412,550 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 1,915,000 1,948,512 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 1,675,000 1,767,125 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 415,000 402,550 Owens Corning company guaranty sr. unsec. notes 9s, 2019 2,925,000 3,568,500 Cable television (2.4%) AMC Networks, Inc. 144A company guaranty sr. unsec notes 7 3/4s, 2021 415,000 460,650 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 1,190,000 1,210,825 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 2,350,000 2,567,375 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 470,000 489,975 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 1,375,000 1,474,687 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 785,000 802,663 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 975,000 1,046,906 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 1,050,000 1,074,938 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 1,190,000 1,246,525 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 3,375,000 3,556,405 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 950,000 961,875 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 115,000 118,163 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 775,000 838,937 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 7 1/4s, 2022 810,000 812,025 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 995,000 1,013,304 20 CORPORATE BONDS AND NOTES (87.4%)* cont. Principal amount Value Cable television cont. Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) $735,000 $775,436 Videotron Ltee sr. notes 6 7/8s, 2021 (Canada) CAD 340,000 352,930 Videotron Ltee 144A sr. unsec. notes 5s, 2022 (Canada) $1,710,000 1,667,250 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 406,000 449,645 Virgin Media Finance PLC company guaranty sr. unsec. unsub. notes 5 1/4s, 2022 (United Kingdom) 600,000 596,315 Capital goods (6.0%) Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 2,420,000 2,583,350 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 2,275,000 2,411,500 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 755,000 779,538 American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 545,000 600,863 ARD Finance SA sr. Ser. REGS, 11 1/8s, 2018 (Luxembourg) ‡‡ EUR 211,125 224,811 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) ‡‡ $445,049 418,346 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 710,000 904,156 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 480,000 611,261 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) $200,000 213,000 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 455,000 459,550 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 410,000 449,975 BE Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 525,000 534,188 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 1,295,000 1,327,375 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 705,000 733,200 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 630,000 644,175 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 755,000 827,669 Bombardier, Inc. 144A sr. unsec. notes 5 3/4s, 2022 (Canada) 920,000 894,700 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 2,100,000 2,241,750 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 370,000 488,858 Exide Technologies sr. notes 8 5/8s, 2018 $1,135,000 839,900 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 2,634,000 2,792,040 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 3,065,000 4,005,594 Mead Products, LLC/ACCO Brands Corp. 144A company guaranty sr. unsec notes 6 3/4s, 2020 320,000 328,800 Meritor, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 410,000 436,138 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 180,000 198,900 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 2,555,000 2,401,700 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 1,550,000 1,619,750 21 CORPORATE BONDS AND NOTES (87.4%)* cont. Principal amount Value Capital goods cont. Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) $1,865,000 $1,873,953 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 580,000 595,950 Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 635,000 609,600 Reynolds Group Issuer, Inc. 144A sr. unsec. notes 9 7/8s, 2019 525,000 523,688 Reynolds Group Issuer, Inc. 144A sr. unsec. notes 8 1/2s, 2021 (New Zealand) 440,000 408,100 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC 144A company guaranty sr. notes 7 3/4s, 2016 780,000 822,900 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. notes 7 7/8s, 2019 985,000 1,039,175 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. unsec. notes 9 7/8s, 2019 940,000 935,300 Ryerson Holding Corp. sr. disc. notes zero %, 2015 1,795,000 973,788 Ryerson, Inc. company guaranty sr. notes 12s, 2015 3,140,000 3,202,800 Silgan Holdings, Inc. 144A sr. notes 5s, 2020 455,000 453,863 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 625,000 671,875 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 1,240,000 1,317,500 Terex Corp. company guaranty sr. unsec. notes 10 7/8s, 2016 775,000 868,000 Terex Corp. sr. unsec. sub. notes 8s, 2017 1,774,000 1,805,045 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 2,390,000 2,437,800 Thermadyne Holdings Corp. 144A sr. notes 9s, 2017 1,005,000 1,025,100 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 1,595,000 1,754,500 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 1,900,000 2,018,750 Coal (1.7%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 460,000 412,850 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 1,370,000 1,229,575 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 540,000 461,700 Arch Coal, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 1,420,000 1,217,650 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 4,055,000 4,055,000 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 1,835,000 1,839,588 James River Coal Co. company guaranty sr. unsec. unsub. notes 7 7/8s, 2019 325,000 178,750 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 2,635,000 2,918,262 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 150,000 151,125 Peabody Energy Corp. 144A sr. unsec. notes 6s, 2018 2,470,000 2,463,825 22 CORPORATE BONDS AND NOTES (87.4%)* cont. Principal amount Value Commercial and consumer services (1.9%) ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 ‡‡ $360,000 $368,104 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 570,000 594,225 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 3,685,000 4,081,138 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 2,258,000 2,348,320 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 1,360,000 1,414,400 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 1,810,000 1,696,875 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 585,000 538,930 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 2,430,000 2,223,450 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 1,035,000 1,035,000 TransUnion Holding Co., Inc. 144A sr. notes 9 5/8s, 2018 ‡‡ 460,000 481,850 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 840,000 300,300 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 65,000 45,338 Travelport, LLC 144A sr. notes 6.47s, 2016 ‡‡ 1,312,068 947,968 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 1,200,000 774,000 Consumer (0.9%) Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 605,000 654,913 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 250,000 316,488 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 $1,240,000 1,314,400 Spectrum Brands Holdings, Inc. Company guaranty sr. notes 9 1/2s, 2018 1,565,000 1,729,325 Spectrum Brands Holdings, Inc. 144A company guaranty sr. notes 9 1/2s, 2018 690,000 762,450 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 1,330,000 1,346,625 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 ‡‡ 1,590,000 1,593,975 Consumer staples (6.5%) Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 470,000 513,475 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 1,530,000 1,661,962 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 1,475,000 1,515,563 Avis Budget Car Rental, LLC 144A company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 430,000 445,050 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 550,000 620,812 Carrols Restaurant Group, Inc. 144A company guaranty sr. notes 11 1/4s, 2018 915,000 931,012 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 ‡‡ 898,374 967,997 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 1,040,000 878,800 Claire’s Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 74,494 62,389 23 CORPORATE BONDS AND NOTES (87.4%)* cont. Principal amount Value Consumer staples cont. Claire’s Stores, Inc. 144A sr. notes 9s, 2019 $1,380,000 $1,380,000 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 1,935,000 2,182,922 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 735,000 780,938 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 2,270,000 2,445,925 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 1,730,000 1,859,750 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 640,000 703,600 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 1,830,000 1,905,487 Del Monte Corp. company guaranty sr. unsec. notes 7 5/8s, 2019 640,000 620,800 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 3,436,000 3,732,354 Dole Food Co. sr. notes 13 7/8s, 2014 441,000 502,740 Dole Food Co. 144A sr. notes 8s, 2016 841,000 879,895 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 1,415,000 1,544,118 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 570,000 593,513 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 1,450,000 1,907,636 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $585,000 663,975 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 540,000 515,700 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 2,265,000 2,089,463 Landry’s Acquisition Co. 144A sr. unsec. notes 9 3/8s, 2020 975,000 999,375 Libbey Glass, Inc. sr. notes 10s, 2015 84,000 89,461 Libbey Glass, Inc. 144A company guaranty sr. notes 6 7/8s, 2020 865,000 867,163 Michael Foods, Inc. company guaranty sr. unsec notes 9 3/4s, 2018 715,000 773,988 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 1,120,000 1,139,600 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 1,840,000 2,005,600 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 1,400,000 1,501,500 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 515,000 581,950 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 1,340,000 1,326,600 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 2,370,000 2,275,200 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 445,000 486,719 Rite Aid Corp. 144A sr. notes 9 1/4s, 2020 1,380,000 1,324,800 Service Corporation International sr. notes 7s, 2019 660,000 696,300 Service Corporation International sr. notes 7s, 2017 205,000 228,063 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 2,005,000 2,170,413 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 2,325,000 2,673,750 24 CORPORATE BONDS AND NOTES (87.4%)* cont. Principal amount Value Consumer staples cont. Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 $1,125,000 $1,153,124 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 1,510,000 1,728,950 Wendy’s Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 2,480,000 2,684,625 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 725,000 755,813 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,240,000 1,243,100 Distributors (0.1%) HD Supply, Inc. 144A company guaranty sr. notes 8 1/8s, 2019 1,145,000 1,196,525 Energy (oil field) (1.0%) FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 1,550,000 1,534,500 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 1,420,000 1,425,325 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 365,000 364,544 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 2,285,000 2,433,525 Offshore Group Investments, Ltd. 144A company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 2,080,000 2,215,200 SESI, LLC 144A sr. unsec. notes 7 1/8s, 2021 760,000 828,400 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 325,000 341,250 Entertainment (0.8%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 2,835,000 3,047,625 Carmike Cinemas, Inc. 144A company guaranty sr. notes 7 3/8s, 2019 820,000 844,600 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 255,000 282,413 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 160,000 174,000 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 805,000 861,350 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 2,015,000 2,191,312 Financials (8.4%) ABN AMRO North American Holding Preferred Capital Repackage Trust I 144A jr. unsec. sub. bonds FRB 6.523s, Perpetual maturity 2,605,000 2,246,812 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 1,060,000 924,850 Air Lease Corp. 144A sr. notes 5 5/8s, 2017 1,385,000 1,357,300 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 1,235,000 1,267,158 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 1,825,000 1,952,750 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 795,000 896,362 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 2,620,000 2,875,450 25 CORPORATE BONDS AND NOTES (87.4%)* cont. Principal amount Value Financials cont. Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2017 $575,000 $575,000 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.688s, 2014 821,000 786,466 Ally Financial, Inc. unsec. sub. notes 8s, 2018 905,000 977,400 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 1,900,000 1,973,625 BankAmerica Capital II bank guaranty jr. unsec. sub. notes 8s, 2026 425,000 426,063 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 1,365,000 1,366,706 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 885,000 942,525 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 1,040,000 1,175,200 CIT Group, Inc. sr. unsec. unsub notes 5 3/8s, 2020 1,145,000 1,099,200 CIT Group, Inc. sr. unsec. unsub notes 5s, 2017 915,000 898,988 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 1,505,000 1,482,425 CIT Group, Inc. 144A bonds 7s, 2017 4,268,780 4,263,443 CIT Group, Inc. 144A bonds 7s, 2016 777,000 776,029 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 1,290,000 1,338,375 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 1,375,000 1,337,188 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 680,000 683,400 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 1,015,000 1,075,900 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 1,675,000 1,654,062 Dresdner Funding Trust I 144A bonds 8.151s, 2031 2,550,000 2,001,750 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 1,040,000 1,055,600 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 960,000 1,101,600 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, Perpetual maturity (Jersey) 2,085,000 1,292,700 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 1,650,000 1,511,873 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 650,000 474,500 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 555,000 561,243 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 3,215,000 3,403,880 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 155,000 155,000 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 630,000 618,975 iStar Financial, Inc. 144A sr. unsec. notes 9s, 2017 R 1,255,000 1,211,075 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 200,000 223,500 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 970,000 945,750 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 195,000 173,550 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec notes 6 7/8s, 2021 R 640,000 659,200 26 CORPORATE BONDS AND NOTES (87.4%)* cont. Principal amount Value Financials cont. MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R $915,000 $912,712 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 810,000 895,050 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 410,000 426,400 NB Capital Trust IV jr. unsec. sub. notes 8 1/4s, 2027 400,000 400,880 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 1,215,000 1,245,375 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 685,000 700,412 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 1,265,000 1,277,650 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 2,270,000 2,349,450 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 790,000 707,050 Regions Bank unsec. sub. notes 7 1/2s, 2018 850,000 952,000 Regions Financing Trust II company guaranty jr. unsec. sub. bonds FRB 6 5/8s, 2047 1,150,000 1,068,063 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 (In default) † 2,855,000 2,662,287 Royal Bank of Scotland Group PLC jr. unsec. sub. bonds FRB 7.648s, Perpetual maturity (United Kingdom) 3,450,000 2,622,000 Royal Bank of Scotland Group PLC sr. sub. notes FRN 9 1/2s, 2022 (United Kingdom) 430,000 434,773 SLM Corp. sr. notes Ser. MTN, 8s, 2020 885,000 905,817 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 3,495,000 3,687,225 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 4,215,000 3,308,775 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 815,000 810,925 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.342s, 2014 330,000 301,125 Gaming and lottery (3.0%) American Casino & Entertainment Properties LLC sr. notes 11s, 2014 1,960,000 2,048,200 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 3,262,000 2,201,850 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2015 435,000 378,450 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 5,590,000 5,939,375 CCM Merger, Inc. 144A company guaranty sr. unsec notes 9 1/8s, 2019 1,150,000 1,152,875 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 2,639,000 2,619,208 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 1,145,000 1,157,880 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 1,995,000 149,625 27 CORPORATE BONDS AND NOTES (87.4%)* cont. Principal amount Value Gaming and lottery cont. MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 ‡‡ $3,859,200 $3,897,791 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 385,000 424,462 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 410,000 444,850 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 1,825,000 2,039,438 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 885,000 961,330 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 3,086,000 3,278,875 Health care (6.5%) Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 1,200,000 1,248,000 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 1,980,000 2,106,225 Biomet, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 200,000 212,000 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 1,785,000 1,785,000 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 1,690,000 2,200,355 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 $1,840,000 1,879,100 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 610,000 756,800 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $3,110,000 3,063,350 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 415,000 420,188 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 2,070,000 2,251,125 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 1,285,000 1,310,700 Endo Health Solutions, Inc. company guaranty sr. unsec notes 7s, 2019 895,000 935,275 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 1,315,000 1,305,138 Grifols, Inc. company guaranty sr. unsec notes 8 1/4s, 2018 1,505,000 1,600,944 HCA, Inc. company guaranty sr. notes 9 7/8s, 2017 335,000 365,150 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 2,865,000 3,162,243 HCA, Inc. sr. notes 6 1/2s, 2020 5,315,000 5,587,393 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 1,450,000 1,511,625 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 2,730,000 2,784,600 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec notes 8 3/8s, 2019 1,950,000 1,833,000 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 1,675,000 1,783,875 Kinetics Concept/KCI USA 144A company guaranty notes 10 1/2s, 2018 3,310,000 3,343,100 Kinetics Concept/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 1,610,000 1,432,900 28 CORPORATE BONDS AND NOTES (87.4%)* cont. Principal amount Value Health care cont. Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 $1,515,000 $1,605,900 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 975,000 1,028,625 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 2,220,000 2,214,450 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 ‡‡ 577,149 582,920 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 1,135,000 1,203,100 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 560,000 638,400 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 775,000 862,188 Tenet Healthcare Corp. 144A company guaranty notes 6 1/4s, 2018 2,850,000 2,878,500 USPI Finance Corp. 144A sr. unsec. notes 9s, 2020 1,140,000 1,182,750 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 250,000 241,875 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 1,480,000 1,461,500 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 1/2s, 2016 1,185,000 1,208,700 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 580,000 580,000 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 59,000 40,858 Homebuilding (1.4%) Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 1,325,000 1,222,313 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 190,000 157,700 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 540,000 448,200 Beazer Homes USA, Inc. sr. unsec. notes company guaranty 8 1/8s, 2016 340,000 310,250 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 2,450,000 2,480,625 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 2,070,000 2,214,900 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 995,000 957,688 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 2,240,000 1,982,400 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 350,000 350,875 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 215,000 204,250 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 525,000 539,438 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 1,255,000 1,292,650 Household furniture and appliances (0.1%) Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 699,000 758,422 29 CORPORATE BONDS AND NOTES (87.4%)* cont. Principal amount Value Lodging/Tourism (1.6%) CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 ‡‡ $2,204,651 $2,358,976 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty sr. notes 7 5/8s, 2016 800,000 828,000 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 2,324,000 2,649,360 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 2,115,000 2,120,288 MGM Resorts International company guaranty sr. notes 9s, 2020 140,000 153,300 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 535,000 537,675 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 1,985,000 2,038,347 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 915,000 915,000 MGM Resorts International sr. notes 10 3/8s, 2014 260,000 292,500 MGM Resorts International 144A company guaranty sr. unsec. notes 8 5/8s, 2019 1,440,000 1,522,800 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 745,000 785,975 Media (0.4%) Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 1,405,000 1,131,025 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 2,154,000 2,315,550 Miscellaneous (0.1%) Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 1,295,000 1,307,950 Oil and gas (9.8%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 230,000 287,174 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 1,035,000 1,173,045 Anadarko Petroleum Corp. sr. unsec. notes 6.2s, 2040 690,000 789,962 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 670,000 356,775 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 1,020,000 1,055,700 Aurora USA Oil & Gas Inc. 144A sr. notes 9 7/8s, 2017 925,000 971,250 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 3,729,000 3,896,805 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 1,235,000 1,373,938 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 1,700,000 1,802,000 Chesapeake Energy Corp. company guaranty 6 1/2s, 2017 220,000 209,000 Chesapeake Energy Corp. company guaranty sr. unsec. bond 6 1/4s, 2017 EUR 485,000 540,104 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 $1,625,000 1,714,375 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6.775s, 2019 605,000 574,750 30 CORPORATE BONDS AND NOTES (87.4%)* cont. Principal amount Value Oil and gas cont. Chesapeake Midstream Partners LP/CHKM Finance Corp. company guaranty sr. unsec notes 5 7/8s, 2021 $580,000 $553,900 Chesapeake Midstream Partners LP/CHKM Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 500,000 475,000 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 1,650,000 1,427,250 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 1,090,000 1,062,750 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 1,570,000 1,636,725 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 730,000 717,225 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 675,000 627,750 Continental Resources, Inc. 144A company guaranty sr. unsec notes 5s, 2022 1,550,000 1,538,375 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 3,130,000 3,286,500 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec notes 7 1/8s, 2022 555,000 550,837 Denbury Resources, Inc. company guaranty sr. sub. notes 9 3/4s, 2016 330,000 358,875 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 1,240,000 1,339,200 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 825,000 849,750 Encore Acquisition Co. company guaranty sr. sub. notes 9 1/2s, 2016 285,000 310,650 Everest Acquisition LLC/Everest Acquisition Finance, Inc. 144A sr. notes 6 7/8s, 2019 625,000 640,625 Everest Acquisition LLC/Everest Acquisition Finance, Inc. 144A sr. unsec. notes 9 3/8s, 2020 2,685,000 2,752,125 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 3,565,000 2,994,600 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 1,370,000 1,417,950 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 860,000 769,700 Forbes Energy Services Ltd. company guaranty sr. unsec notes 9s, 2019 1,045,000 969,237 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 2,380,000 2,261,000 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 140,000 135,100 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 1,820,000 1,820,000 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 1,345,000 1,345,000 Kodiak Oil & Gas Corp. 144A sr. notes 8 1/8s, 2019 2,480,000 2,554,400 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 2,130,000 2,364,300 31 CORPORATE BONDS AND NOTES (87.4%)* cont. Principal amount Value Oil and gas cont. Laredo Petroleum, Inc. 144A company guaranty sr. unsec notes 7 3/8s, 2022 $555,000 $567,488 Lone Pine Resources Canada, Ltd. 144A company guaranty sr. notes 10 3/8s, 2017 (Canada) 650,000 617,500 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 1,350,000 1,377,000 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 1,980,000 1,524,600 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 300,000 306,750 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 695,000 731,488 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 360,000 381,600 Northern Oil and Gas, Inc. 144A company guaranty sr. unsec notes 8s, 2020 1,390,000 1,383,050 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 2,660,000 2,699,900 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 2,555,000 2,746,625 Plains Exploration & Production Co. company guaranty sr. unsec. notes 7 5/8s, 2018 300,000 315,750 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 2,525,000 2,499,750 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 565,000 552,288 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 1,265,000 1,296,625 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 640,000 691,200 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 640,000 614,400 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 2,400,000 2,610,000 Sabine Pass LNG LP notes 7 1/2s, 2016 2,625,000 2,775,938 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 3,415,000 3,397,925 SandRidge Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2016 570,000 621,300 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 40,000 38,800 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 3,285,000 3,285,000 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 715,000 736,450 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 690,000 705,525 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 415,000 413,963 Whiting Petroleum Corp. company guaranty 7s, 2014 1,245,000 1,319,700 Williams Cos., Inc. (The) notes 7 3/4s, 2031 1,113,000 1,409,662 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 335,000 435,017 WPX Energy, Inc. 144A sr. unsec. notes 6s, 2022 555,000 534,187 WPX Energy, Inc. 144A sr. unsec. notes 5 1/4s, 2017 2,070,000 2,051,887 Publishing (0.2%) Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 1,820,000 1,647,100 32 CORPORATE BONDS AND NOTES (87.4%)* cont. Principal amount Value Regional Bells (0.9%) Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 $2,605,000 $2,422,650 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 655,000 668,100 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 535,000 553,725 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 1,295,000 1,298,238 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 905,000 934,412 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2014 570,000 624,150 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 1,160,000 1,180,300 Retail (3.0%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 995,000 1,049,725 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec notes 7s, 2022 1,155,000 1,131,900 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 505,000 545,400 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 450,000 453,375 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 2,830,000 1,952,700 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec notes 10s, 2019 1,475,000 1,522,937 J Crew Group, Inc. company guaranty sr. unsec. notes 8 1/8s, 2019 780,000 782,925 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 1,300,000 1,391,000 Limited Brands, Inc. sr. notes 5 5/8s, 2022 685,000 690,993 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 1,455,000 1,683,123 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2015 545,000 641,075 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 2,205,000 2,342,835 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 1,890,000 1,847,475 Neiman-Marcus Group, Inc. company guaranty sr. unsec. sub. notes 10 3/8s, 2015 345,000 360,960 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 2,240,000 2,318,400 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 870,000 935,250 QVC Inc. 144A sr. notes 7 1/2s, 2019 1,280,000 1,392,000 QVC Inc. 144A sr. notes 7 3/8s, 2020 885,000 964,650 Sears Holdings Corp. company guaranty 6 5/8s, 2018 775,000 665,530 Toys R Us — Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 365,000 364,088 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 1,420,000 1,460,825 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 2,040,000 2,218,500 33 CORPORATE BONDS AND NOTES (87.4%)* cont. Principal amount Value Technology (4.8%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 $200,000 $214,500 Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 2,535,000 2,718,788 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 1,670,000 1,148,125 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 170,000 140,250 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 1,095,000 903,375 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 2,075,000 1,857,125 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 2,281,350 2,087,435 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 1,760,000 1,592,800 Epicor Software Corp. company guaranty sr. unsec notes 8 5/8s, 2019 840,000 842,100 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 880,000 974,600 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 590,000 642,363 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 2,625,000 2,474,063 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 1,888,138 1,878,697 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 2,160,000 1,879,200 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 2,850,000 2,764,500 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 1,195,000 1,195,000 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 1,409,000 1,507,630 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 654,000 698,145 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 2,692,000 2,833,330 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 155,000 160,038 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 630,000 674,100 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 75,000 78,844 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 540,000 576,450 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 899,000 714,705 Lawson Software, Inc. 144A sr. notes 11 1/2s, 2018 1,160,000 1,273,100 Lawson Software, Inc. 144A sr. notes 9 3/8s, 2019 870,000 896,100 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 2,230,000 2,514,325 Seagate HDD Cayman company guaranty sr. unsec notes 7s, 2021 (Cayman Islands) 1,055,000 1,107,750 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 905,000 975,138 SunGard Data Systems, Inc. company guaranty sr. unsec. Sub. notes 10 1/4s, 2015 1,817,000 1,866,968 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 960,000 984,000 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 1,930,000 2,069,925 Unisys Corp. sr. unsec. unsub. notes 12 1/2s, 2016 356,000 378,250 34 CORPORATE BONDS AND NOTES (87.4%)* cont. Principal amount Value Telecommunications (6.9%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 $710,000 $546,700 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 1,205,000 1,051,363 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 525,000 455,438 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 570,000 612,038 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 925,000 943,500 Digicel Group, Ltd. 144A sr. unsec. notes 7s, 2020 (Jamaica) 775,000 749,813 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 1,195,000 1,200,975 Equinix, Inc. sr. unsec. notes 7s, 2021 940,000 1,005,800 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 1,750,000 1,776,250 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 2,005,000 2,075,175 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 1,170,000 1,170,000 Intelsat Jackson Holdings SA 144A company guaranty sr. unsec notes 7 1/4s, 2020 (Bermuda) 1,150,000 1,141,375 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 6,271,093 6,161,349 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 3,165,000 3,109,613 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 1,130,000 1,098,925 Level 3 Financing, Inc. company guaranty 8 3/4s, 2017 780,000 805,350 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 1,035,000 1,099,688 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 270,000 270,000 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes FRN 8 5/8s, 2020 1,210,000 1,234,200 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 2,325,000 2,359,875 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 615,000 601,163 Nextel Communications, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2014 1,316,000 1,309,420 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 685,000 712,400 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 400,000 370,000 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 2,385,000 2,009,363 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 915,000 983,625 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 2,320,000 2,546,200 Qwest Corp. notes 6 3/4s, 2021 1,735,000 1,940,940 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 1,135,000 1,227,689 35 CORPORATE BONDS AND NOTES (87.4%)* cont. Principal amount Value Telecommunications cont. SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 $800,000 $868,000 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 887,000 946,873 Sprint Capital Corp. company guaranty 6 7/8s, 2028 3,150,000 2,338,875 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 2,715,000 2,606,400 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 3,125,000 2,859,375 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 2,960,000 3,196,800 Sprint Nextel Corp. 144A sr. unsec. notes 9 1/8s, 2017 1,315,000 1,305,138 Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 795,000 822,815 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $1,415,000 1,209,825 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 550,000 467,500 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Italy) ‡‡ 554,711 410,486 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 505,000 523,938 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 2,290,000 2,438,850 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 925,000 927,313 Telephone (0.4%) Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 2,575,000 2,356,125 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 1,460,000 1,540,300 Textiles (0.2%) Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 1,110,000 1,133,588 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 980,000 1,074,325 Transportation (1.3%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 2,810,000 2,866,200 Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 635,000 647,700 AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 2,265,000 2,298,975 CHC Helicopter SA 144A company guaranty sr. notes 9 1/4s, 2020 (Canada) 2,050,000 1,988,500 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 2,475,000 2,660,625 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 1,685,000 867,775 Utilities and power (3.9%) AES Corp. (The) sr. unsec. notes 8s, 2020 520,000 585,000 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,855,000 2,059,050 36 CORPORATE BONDS AND NOTES (87.4%)* cont. Principal amount Value Utilities and power cont. AES Corp. (The) 144A sr. notes 7 3/8s, 2021 $935,000 $1,009,800 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 1,440,000 1,530,000 Calpine Corp. 144A sr. notes 7 1/4s, 2017 2,707,000 2,855,885 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 1,430,000 1,686,982 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 7 1/4s, 2021 975,000 1,060,313 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 2,090,000 2,225,850 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) † 2,430,000 1,470,150 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 755,000 402,038 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 1,105,000 643,663 Edison Mission Energy sr. unsec. notes 7.2s, 2019 1,035,000 545,963 Edison Mission Energy sr. unsec. notes 7s, 2017 45,000 24,075 El Paso Natural Gas Co. debs. 8 5/8s, 2022 765,000 972,500 El Paso Corp. sr. unsec. notes 7s, 2017 1,160,000 1,301,912 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 705,000 793,125 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 560,000 595,000 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 1,870,000 2,014,925 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 1,995,000 2,154,600 GenOn Americas Generation, Inc. sr. unsec. notes 9 1/8s, 2031 405,000 342,225 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 2,330,000 2,155,250 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 380,000 353,400 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 230,000 249,550 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 655,000 673,013 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 4,195,000 4,037,688 NRG Energy, Inc. company guaranty sr. unsec. notes 7 5/8s, 2018 260,000 259,350 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 935,000 1,026,146 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 166,000 192,145 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 305,000 383,750 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 1,660,000 547,800 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 ‡‡ 2,806,928 515,773 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 745,000 499,150 Total corporate bonds and notes (cost $779,824,766) SENIOR LOANS (5.4%)* c Principal amount Value Basic materials (0.1%) INEOS Group Holdings, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2018 (United Kingdom) $655,000 $638,216 Broadcasting (0.5%) Clear Channel Communications, Inc. bank term loan FRN Ser. A, 3.639s, 2014 684,065 612,482 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.889s, 2016 2,019,084 1,572,001 37 SENIOR LOANS (5.4%)* c cont. Principal amount Value Broadcasting cont. Cumulus Media Holdings, Inc. bank term loan FRN 7 1/2s, 2019 $1,000,000 $998,750 Univision Communications, Inc. bank term loan FRN 4.489s,2017 1,725,281 1,581,435 Capital goods (0.1%) SRAM Corp. bank term loan FRN 8 1/2s, 2018 845,000 849,225 Commercial and consumer services (0.2%) Compucom Systems, Inc. bank term loan FRN 3.74s, 2014 378,864 369,392 Travelport, LLC bank term loan FRN 11s, 2015 215,000 214,261 Travelport, LLC bank term loan FRN Ser. B, 4.968s, 2015 661,585 594,599 Travelport, LLC bank term loan FRN Ser. S, 4.97s, 2015 208,415 187,313 Consumer cyclicals (0.7%) Caesars Entertainment Corp. bank term loan FRN Ser. B, 9 1/4s, 2017 500,000 488,125 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.49s, 2014 1,112,417 1,007,134 Chrysler Group, LLC bank term loan FRN Ser. B, 6s, 2017 74,624 74,406 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.24s, 2014 647,767 199,459 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.24s, 2014 241,704 74,425 Golden Nugget, Inc. bank term loan FRN Ser. B, 3 1/4s, 2014 ‡‡ 747,694 708,752 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3 1/4s, 2014 ‡‡ 425,608 403,441 Goodman Global, Inc. bank term loan FRN 9s, 2017 1,546,364 1,563,760 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 1,130,000 1,111,108 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 1,239,169 801,517 Consumer staples (0.6%) Claire’s Stores, Inc. bank term loan FRN 3.056s, 2014 1,072,033 997,722 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 486,325 475,991 Landry’s, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 1,895,000 1,885,525 Prestige Brands, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 189,962 190,041 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 1,712,063 1,699,222 Rite Aid Corp. bank term loan FRN Ser. B, 1.994s, 2014 113,423 110,984 Energy (0.1%) EP Energy, LLC bank term loan FRN 6 1/2s, 2018 100,000 99,938 Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 1,376,586 1,226,145 Financials (0.9%) AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 1,210,000 1,110,680 CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 465,318 463,185 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2017 789,750 775,929 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 625,000 626,042 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2014 1,265,000 1,261,310 Lone Star Intermediate Super Holdings, LLC bank term loan FRN 11s, 2019 1,255,000 1,271,733 Nuveen Investments, Inc. bank term loan FRN 8 1/4s, 2019 2,365,000 2,381,259 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.969s, 2017 423,476 418,442 38 SENIOR LOANS (5.4%)* c cont. Principal amount Value Gaming and lottery (0.5%) Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B, 9 1/2s, 2016 $483,863 $489,373 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.489s, 2018 1,731,000 1,526,062 CCM Merger, Inc. bank term loan FRN Ser. B, 6s, 2017 2,090,876 2,069,967 Health care (0.7%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 1,746,471 1,729,007 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 1,552,986 1,528,139 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 1,039,500 1,020,009 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 1,132,163 1,132,446 Quintiles Transnational Corp. bank term loan FRN 7 1/2s, 2017 ‡‡ 500,000 503,125 Homebuilding (0.3%) Realogy Corp. bank term loan FRN Ser. A, 13 1/2s, 2017 2,600,000 2,643,875 Oil and gas (0.2%) Chesapeake Energy Corp. bank term loan FRN 8 1/2s, 2017 1,355,000 1,320,109 Retail (—%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 6 1/4s, 2017 409,118 407,413 Technology (0.1%) Lawson Software, Inc. bank term loan FRN Ser. B, 5 3/4s, 2018 1,125,000 1,122,540 Utilities and power (0.4%) Dynegy Power, LLC bank term loan FRN 9 1/4s, 2016 442,775 455,320 Dynegy, Inc. bank term loan FRN 9 1/4s, 2016 109,450 110,727 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.741s, 2017 5,958,299 3,464,006 Total senior loans (cost $52,311,253) CONVERTIBLE BONDS AND NOTES (0.7%)* Principal amount Value Altra Holdings, Inc. 144A cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $758,000 $705,888 DFC Global Corp. 144A cv. sr. unsec. unsub. notes 3 1/4s, 2017 860,000 881,844 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 700,000 1,014,125 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (zero %, 3/1/16) 2026 †† 1,895,000 1,667,600 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 373,000 387,920 TRW Automotive, Inc. cv. company guaranty sr. unsec. notes 3 1/2s, 2015 550,000 831,710 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 489,000 634,172 Total convertible bonds and notes (cost $5,284,765) 39 ASSET-BACKED SECURITIES (0.2%)* Principal amount Value Neon Capital, Ltd. 144A limited recourse notes Ser. 97, 1.105s, 2013 (Cayman Islands) F $6,684,836 $1,821,957 Total asset-backed securities (cost $519,956) SHORT-TERM INVESTMENTS (5.0%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.12% e 40,707,581 $40,707,581 SSgA Prime Money Market Fund 0.10% P 330,000 330,000 Straight-A Funding, LLC asset-backed commercial paper with an effective yield of 0.178%, June 15, 2012 $2,500,000 2,499,825 U.S. Treasury Bills with an effective yield of 0.068%, July 26, 2012 1,083,000 1,082,859 Total short-term investments (cost $44,620,265) TOTAL INVESTMENTS Total investments (cost $882,561,005) Key to holding’s currency abbreviations CAD Canadian Dollar EUR Euro Key to holding’s abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes MTNI Medium Term Notes Class I Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from December 1, 2011 through May 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $895,633,346. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. P Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. 40 Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 5/31/12 (aggregate face value $15,702,417) (Unaudited) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value appreciation Bank of America, N.A. Canadian Dollar Sell 6/20/12 $483,897 $505,121 $21,224 Euro Sell 6/20/12 3,589,815 3,844,344 254,529 Barclays Bank PLC Euro Sell 6/20/12 956,006 1,024,497 68,491 Citibank, N.A. Euro Sell 6/20/12 226,296 242,563 16,267 Credit Suisse AG Euro Sell 6/20/12 1,280,982 1,372,236 91,254 Goldman Sachs International Euro Sell 6/20/12 1,500,105 1,606,314 106,209 HSBC Bank USA, National Association Euro Sell 6/20/12 557,578 596,392 38,814 JPMorgan Chase Bank, N.A. Canadian Dollar Sell 6/20/12 510,511 533,421 22,910 Euro Sell 6/20/12 1,586,419 1,693,813 107,394 Royal Bank of Scotland PLC (The) Euro Sell 6/20/12 245,834 263,340 17,506 State Street Bank and Trust Co. Euro Sell 6/20/12 2,418,643 2,576,073 157,430 UBS AG Euro Sell 6/20/12 1,113,919 1,193,506 79,587 Westpac Banking Corp. Canadian Dollar Sell 6/20/12 240,110 250,797 10,687 Total 41 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $— $1,821,957 Convertible bonds and notes — 6,123,259 — Corporate bonds and notes — 782,585,723 2 Senior loans — 48,566,067 — Short-term investment fund 41,037,581 3,582,684 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $992,302 $— Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 42 Statement of assets and liabilities 5/31/12 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $841,853,424) $843,009,692 Affiliated issuers (identified cost $40,707,581) (Notes 1 and 6) 40,707,581 Cash 1,667,195 Dividends, interest and other receivables 17,548,902 Receivable for shares of the fund sold 1,467,230 Receivable for investments sold 801,060 Unrealized appreciation on forward currency contracts (Note 1) 992,302 Total assets LIABILITIES Distributions payable to shareholders 194 Payable for investments purchased 6,729,234 Payable for shares of the fund repurchased 2,027,757 Payable for compensation of Manager (Note 2) 443,242 Payable for investor servicing fees (Note 2) 238,709 Payable for custodian fees (Note 2) 10,822 Payable for Trustee compensation and expenses (Note 2) 228,250 Payable for administrative services (Note 2) 3,847 Payable for distribution fees (Note 2) 347,051 Collateral on certain derivative contracts, at value (Note 1) 330,000 Other accrued expenses 201,510 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 8) $1,071,065,947 Undistributed net investment income (Note 1) 3,763,771 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (181,325,853) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 2,129,481 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 43 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($584,221,579 divided by 100,037,506 shares) $5.84 Offering price per class A share (100/96.00 of $5.84)* $6.08 Net asset value and offering price per class B share ($11,723,896 divided by 2,047,643 shares)** $5.73 Net asset value and offering price per class C share ($23,898,277 divided by 4,186,494 shares)** $5.71 Net asset value and redemption price per class M share ($125,717,901 divided by 21,533,201 shares) $5.84 Offering price per class M share (100/96.75 of $5.84)† $6.04 Net asset value, offering price and redemption price per class R share ($22,105,825 divided by 3,786,647 shares) $5.84 Net asset value, offering price and redemption price per class Y share ($127,965,868 divided by 21,181,811 shares) $6.04 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 44 Statement of operations Six months ended 5/31/12 (Unaudited) INVESTMENT INCOME Interest (net of foreign tax of $7,843) (including interest income of $14,601 from investments in affiliated issuers) (Note 6) $34,696,553 Total investment income EXPENSES Compensation of Manager (Note 2) 2,518,024 Investor servicing fees (Note 2) 702,401 Custodian fees (Note 2) 13,664 Trustee compensation and expenses (Note 2) 38,800 Administrative services (Note 2) 15,448 Distribution fees — Class A (Note 2) 707,148 Distribution fees — Class B (Note 2) 50,756 Distribution fees — Class C (Note 2) 104,164 Distribution fees — Class M (Note 2) 328,959 Distribution fees — Class R (Note 2) 50,758 Other 202,678 Total expenses Expense reduction (Note 2) (596) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 3,435,629 Net realized gain on swap contracts (Note 1) 90,900 Net realized gain on foreign currency transactions (Note 1) 342,420 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 730,596 Net unrealized appreciation of investments and swap contracts during the period 28,492,888 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 45 Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 5/31/12* Year ended 11/30/11 Operations: Net investment income $29,964,349 $59,094,138 Net realized gain on investments and foreign currency transactions 3,868,949 15,702,725 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 29,223,484 (53,516,160) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (20,809,099) (39,484,973) Class B (343,248) (520,121) Class C (705,725) (779,513) Class M (4,744,156) (10,977,830) Class R (717,335) (1,090,288) Class Y (4,660,539) (7,412,853) Increase in capital from settlement payments (Note 8) — 423,611 Redemption fees (Note 1) 9,959 90,811 Increase from capital share transactions (Note 4) 68,894,219 9,237,077 Total increase (decrease) in net assets NET ASSETS Beginning of period 795,652,488 824,885,864 End of period (including undistributed net investment income of $3,763,771 and $5,779,524, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 46 This page left blank intentionally. 47 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees b reimbursements end of period value (%) c (in thousands) (%) d netassets (%) (%) Class A May 31, 2012** .20 .24 (.22) — — * .52 * 3.44 * 25 * November 30, 2011 .43 (.27) (.44) — — f 1.04 7.25 57 November 30, 2010 .44 .32 (.42) — — 1.05 e 7.66 e 71 November 30, 2009 .40 1.55 (.44) — — 1.13 e 8.13 e 59 November 30, 2008 .42 (1.97) (.45) — — 1.10 e 7.63 e 34 November 30, 2007 .44 (.16) (.45) — — 1.08 e 7.04 e 48 Class B May 31, 2012** .17 .24 (.20) — — * .90 * 3.03 * 25 * November 30, 2011 .38 (.27) (.39) — — f 1.79 6.50 57 November 30, 2010 .39 .32 (.38) — — 1.80 e 6.93 e 71 November 30, 2009 .35 1.54 (.41) — — 1.88 e 7.41 e 59 November 30, 2008 .38 (1.94) (.41) — — 1.85 e 6.86 e 34 November 30, 2007 .39 (.17) (.40) — — 1.83 e 6.29 e 48 Class C May 31, 2012** .17 .24 (.20) — — * .90 * 3.03 * 25 * November 30, 2011 .37 (.25) (.40) — — f 1.79 6.49 57 November 30, 2010 .39 .31 (.38) — — 1.80 e 6.92 e 71 November 30, 2009 .35 1.54 (.41) — — 1.88 e 7.16 e 59 November 30, 2008 .37 (1.93) (.41) — — 1.85 e 6.78 e 34 November 30, 2007† .26 (.33) (.25) — — * 1.23 * e 4.29 * e 48 Class M May 31, 2012** .20 .23 (.21) — — * .65 * 3.32 * 25 * November 30, 2011 .42 (.27) (.43) — — f 1.29 7.00 57 November 30, 2010 .43 .31 (.41) — — 1.30 e 7.42 e 71 November 30, 2009 .39 1.56 (.43) — — 1.38 e 7.97 e 59 November 30, 2008 .41 (1.97) (.44) — — 1.35 e 7.36 e 34 November 30, 2007 .42 (.17) (.43) — — 1.33 e 6.79 e 48 Class R May 31, 2012** .19 .24 (.21) — — * .65 * 3.29 * 25 * November 30, 2011 .41 (.26) (.43) — — f 1.29 6.98 57 November 30, 2010 .43 .32 (.41) — — 1.30 e 7.34 e 71 November 30, 2009 .38 1.56 (.43) — — 1.38 e 7.63 e 59 November 30, 2008 .41 (1.97) (.44) — — 1.35 e 8.31 e 34 November 30, 2007† .29 (.32) (.27) — — * 1 .89 * e 4.62 * e 48 Class Y May 31, 2012** .22 .23 (.22) — — * .40 * 3.56 * 25 * November 30, 2011 .46 (.28) (.45) — — f .79 7.49 57 November 30, 2010 .47 .33 (.43) — — .80 e 7.87 e 71 November 30, 2009 .43 1.58 (.45) — — .88 e 8.35 e 59 November 30, 2008 .45 (2.03) (.46) — — .85 e 7.94 e 34 November 30, 2007 .47 (.17) (.46) — — .83 e 7.27 e 48 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 48 49 Financial highlights (Continued) * Not annualized. ** Unaudited. † For the period March 30, 2007 (commencement of operations) to November 30, 2007. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset arrangements (Note 2). e Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to November 30, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets November 30, 2010 0.01% November 30, 2009 0.09 November 30, 2008 0.02 November 30, 2007 <0.01 f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 8). The accompanying notes are an integral part of these financial statements. 50 Notes to financial statements 5/31/12 (Unaudited) Within the following Notes to financial statements, references to State Street represent State Street Bank and Trust Company, references to the SEC represent the Securities and Exchange Commission and references to Putnam Management represent Putnam Investment Management, LLC, the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the reporting period represents the period from December 1, 2011 through May 31, 2012. Putnam High Yield Advantage Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The investment objective of the fund is to seek high current income with capital growth as a secondary objective when consistent with achieving high current income. The fund invests mainly in bonds that are obligations of U.S. companies, are below investment-grade in quality (sometimes referred to as junk bonds), and have intermediate- to long-term maturities (three years or longer). The fund may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A 1.00% redemption fee may apply on shares that are redeemed (either by selling or exchanging into another fund) within 30 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. 51 Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. 52 Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Credit default contracts The fund entered into credit default contracts to hedge market credit risk. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $1,400,000 on credit default swap contracts for the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. 53 Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on derivative contracts subject to the Master Agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million ($325 million prior to June 29, 2012) unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% (0.13% prior to June 29, 2012) per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At November 30, 2011, the fund had a capital loss carryover of $185,184,027 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $95,929,758 $— $95,929,758 November 30, 2012 8,720,272 — 8,720,272 November 30, 2014 21,153,748 — 21,153,748 November 30, 2016 59,380,249 — 59,380,249 November 30, 2017 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $882,571,780, resulting in gross unrealized appreciation and depreciation of $33,538,876 and $32,393,383, respectively, or net unrealized appreciation of $1,145,493. 54 Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.720% of the first $5 billion, 0.670% of the next $5 billion, 0.620% of the next $10 billion, 0.570% of the next $10 billion, 0.520% of the next $50 billion, 0.500% of the next $50 billion, 0.490% of the next $100 billion and 0.485% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $596 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $692, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. 55 The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $50,120 and $199 from the sale of classA and classM shares, respectively, and received $7,487 and $574 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $56 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $226,726,068 and $204,500,297, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 5/31/12 Year ended 11/30/11 ClassA Shares Amount Shares Amount Shares sold 16,513,252 $96,636,827 31,716,690 $186,377,117 Shares issued in connection with reinvestment of distributions 3,013,099 17,559,609 5,518,193 32,561,824 19,526,351 114,196,436 37,234,883 218,938,941 Shares repurchased (10,359,095) (60,765,916) (37,041,355) (217,782,415) Net increase 56 Six months ended 5/31/12 Year ended 11/30/11 ClassB Shares Amount Shares Amount Shares sold 815,181 $4,714,289 733,560 $4,262,414 Shares issued in connection with reinvestment of distributions 43,147 246,826 59,583 344,477 858,328 4,961,115 793,143 4,606,891 Shares repurchased (274,423) (1,586,560) (626,545) (3,666,745) Net increase Six months ended 5/31/12 Year ended 11/30/11 ClassC Shares Amount Shares Amount Shares sold 1,583,032 $9,089,679 1,927,302 $11,121,958 Shares issued in connection with reinvestment of distributions 96,894 552,644 103,310 593,405 1,679,926 9,642,323 2,030,612 11,715,363 Shares repurchased (386,321) (2,225,698) (773,873) (4,450,044) Net increase Six months ended 5/31/12 Year ended 11/30/11 ClassM Shares Amount Shares Amount Shares sold 241,529 $1,428,176 300,112 $1,767,025 Shares issued in connection with reinvestment of distributions 26,245 152,792 51,102 301,599 267,774 1,580,968 351,214 2,068,624 Shares repurchased (1,992,845) (11,701,318) (4,979,524) (29,615,987) Net decrease Six months ended 5/31/12 Year ended 11/30/11 ClassR Shares Amount Shares Amount Shares sold 1,246,310 $7,298,450 2,150,158 $12,830,531 Shares issued in connection with reinvestment of distributions 123,056 717,335 184,638 1,088,241 1,369,366 8,015,785 2,334,796 13,918,772 Shares repurchased (466,469) (2,742,622) (1,328,919) (7,830,007) Net increase Six months ended 5/31/12 Year ended 11/30/11 ClassY Shares Amount Shares Amount Shares sold 3,746,512 $22,702,053 11,775,479 $71,189,142 Shares issued in connection with reinvestment of distributions 545,560 3,287,990 1,016,265 6,188,538 4,292,072 25,990,043 12,791,744 77,377,680 Shares repurchased (2,707,987) (16,470,337) (9,171,417) (56,043,996) Net increase At the close of the reporting period, a shareholder of record owned 6.4% of the outstanding shares of the fund. 57 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period. Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $992,302 Payables $— Total $— The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Swaps Total Credit contracts $— $90,900 $90,900 Foreign exchange contracts 372,821 — 372,821 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in income Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Swaps Total Credit contracts $— $(37,856) $(37,856) Foreign exchange contracts 737,815 — 737,815 Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $14,601 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $136,052,156 and $133,410,418, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $417,577 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, 58 in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $6,034 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. Note 10: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 201104 Fair Value Measurements and Disclosures (Topic 820) Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS . ASU 201104 amends FASB Topic 820 Fair Value Measurement and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 201104 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 201104 will not have a material impact on the funds financial statements. In December 2011, the FASB issued ASU No. 201111 Disclosures about Offsetting Assets and Liabilities . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 201111 and its impact, if any, on the funds financial statements. 59 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 60 Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Elizabeth T. Kennan Mark C. Trenchard Putnam Investment Kenneth R. Leibler Vice President and Management, LLC Robert E. Patterson BSA Compliance Officer One Post Office Square George Putnam, III Boston, MA 02109 Robert L. Reynolds Robert T. Burns W. Thomas Stephens Vice President and Investment Sub-Manager Chief Legal Officer Putnam Investments Limited Officers 57–59 St James’s Street Robert L. Reynolds James P. Pappas London, England SW1A 1LD President Vice President Marketing Services Jonathan S. Horwitz Judith Cohen Putnam Retail Management Executive Vice President, Vice President, Clerk, and One Post Office Square Principal Executive Officer, Assistant Treasurer Boston, MA 02109 andCompliance Liaison Michael Higgins Custodian Steven D. Krichmar Vice President and Treasurer State Street Bank Vice President and and Trust Company Principal Financial Officer Nancy E. Florek Vice President, Assistant Clerk, Legal Counsel Janet C. Smith Assistant Treasurer, and Ropes & Gray LLP Vice President, Proxy Manager Assistant Treasurer, and Trustees Principal Accounting Officer Susan G. Malloy Jameson A. Baxter, Chair Vice President and Ravi Akhoury Robert R. Leveille Assistant Treasurer Barbara M. Baumann Vice President and Charles B. Curtis Chief Compliance Officer Robert J. Darretta John A. Hill Paul L. Joskow This report is for the information of shareholders of Putnam High Yield Advantage Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam High Yield Advantage Fund By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: July 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: July 27, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: July 27, 2012
